Citation Nr: 0507002	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-01 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for musculoskeletal 
cervical strain (cervical spine disability), currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1997 to July 
2001.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September and December 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, that denied 
entitlement to an increased rating for cervical spine 
disability.  The veteran perfected a timely appeal of these 
determinations to the Board.

The Board remanded this appeal in February 2004 for 
additional development of the record.  However, as reflected 
below, it is again necessary to return this matter to RO in 
order to ensure that all development efforts have been 
accomplished.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

From a review of the record, VA obtained and associated with 
the claims folder examination and treatment records from the 
Clarksburg, West Virginia, VA Medical Center, dated since May 
2002, which are clearly relevant to the veteran's claim for 
an increased rating for cervical strain.  Unfortunately, all 
of the pertinent records from this VA facility have not been 
associated with the claims folder.  In this context, a March 
8, 2004, VA medical record contains a notation of the veteran 
keeping a July 2004 appointment concerning his cervical spine 
condition at the Clarksburg VA Medical Center.  Notably, 
however, the most recent outpatient medical records from that 
facility only extend to March 2004, and the veteran received 
a VA examination in June 2004.  Inasmuch as it appears that 
additional action by VA may be fruitful in either obtaining 
pertinent records dated between March 2004 and the present 
date, or documenting information that such records do not 
exist, the Board determines that further development is 
warranted.

In light of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should associate with the 
claims folder records of the veteran's 
treatment at the Clarksburg, West 
Virginia, VA Medical Center, dated 
between March 2004 and the present date.  
If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  Upon completion of the above, the RO 
should again review the veteran's claim 
for an increased rating for 
musculoskeletal cervical strain, 
currently evaluated as 20 percent 
disabling, in light of all the evidence 
of record.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
given an appropriate opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  The purpose of this 
REMAND is to obtain additional information.  The Board does 
not intimate an opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




